 



EXHIBIT 10.9.1
FIRST AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND
NONCOMPETE AGREEMENT
     This First Amendment (the “Amendment”) to the Employment, Confidentiality
and Non-compete Agreement dated the 10th day of September, 2001 (the
“Agreement”) is made effective as of February 24, 2006, between BUILD-A-BEAR
WORKSHOP, INC. (“Company”) and TERESA KROLL (“Employee” or “Ms. Kroll”).
Recital
     Company and Employee previously entered into the Agreement whereby Company
hired Employee to provide various services to Company under the title of Chief
Marketing Bear. Company and Employee now mutually desire to amend the Agreement
pursuant to the terms of this Amendment.
     NOW, THEREFORE, in consideration of the premises and agreements hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Section 3(c) of the Agreement is hereby amended as follows:

Bonus. Should Company exceed its sales, profits and other objectives for any
fiscal year, Employee shall be eligible to receive a bonus for such fiscal year
in the amount as determined by the Compensation Committee of the Board of
Directors; provided however the potential bonus opportunity for Employee in any
given fiscal year will be set by the Compensation Committee such that, if the
Company exceeds its objectives, the Company will pay Employee in cash an amount
no less than thirty five percent (35%) of the Employee’s base salary for such
fiscal year. Employee may be entitled to additional bonus opportunities payable
in stock or stock options or combination thereof, all as determined by the
Compensation Committee. Unless a different payout schedule is applicable for all
executive employees of the Company, any such cash bonus payment will be payable
in a single, lump sum payment. In the event of termination of this Agreement
because of Employee’s death or disability (as defined by Section 4.1(a) or
4.1(b)), termination by the Company without Cause pursuant to Section 4.1(c) or
pursuant to Employee’s right to terminate this Agreement for Good Reason under
Section 4.1(d), the bonus criteria shall not change and any bonus shall be
pro-rated based on the number of full calendar weeks during the applicable
fiscal year during which Employee was employed hereunder.
Such bonus, if any, shall be payable after Company’s accountants have finally
determined the sales and profits and have issued their audit report with respect
thereto for the applicable fiscal year, which determination shall be binding on
the parties. Any such bonus shall be paid within seventy-five (75) days after
the end of each calendar year, regardless of Employee’s employment status at the
time

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.9.1
payment is due. If timely payment is not made, the Company shall indemnify the
Employee against any additional tax liability that the Employee may incur
proximately as a result of the payment being made after the seventy-five day
period.

2.   Section 3(i) of the Agreement is hereby amended as follows:

Other. Employee shall be eligible for such other perquisites as may from time to
time be awarded to Employee by Company payable at such times and in such amounts
as Company, in its sole discretion, may determine. All such compensation shall
be subject to customary withholding taxes and other employment taxes as required
with respect thereto. Employee shall also qualify for all rights and benefits
for which Employee may be eligible under any benefit plans including group life,
medical, health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at her then current
location of employment. Employee may, in her sole discretion, decline any
perquisite, proposed annual salary increase, or bonus payment.

3.   Section 4 of the Agreement is hereby amended as follows:

4. Termination of Employment.
4.1 Termination Events. Prior to the expiration of the Employment Period, this
Agreement and Employee’s employment may be terminated as follows:
     (a) Upon Employee’s death;
     (b) By the Company, upon thirty (30) day’s prior written notice to Employee
in the event Employee, by reason of permanent physical or mental disability
(which shall be determined by a physician selected by Company or its insurers
and acceptable to Employee or Employee’s legal representative (such agreement as
to acceptability not to be withheld unreasonably)), shall be unable to perform
the essential functions of her position, with or without reasonable
accommodation, for six (6) consecutive months; provided, however, Employee shall
not be terminated due to permanent physical or mental disability unless or until
said disability also entitles Employee to benefits under such disability
insurance policy as is provided to Employee by Company.
     (c) By the Company with or without Cause. For the purposes of this
Agreement, “Cause” shall mean: (i) Employee’s engagement in any conduct which,
in Company’s reasonable determination, constitutes gross misconduct, or is
illegal, unethical or improper provided such conduct brings detrimental
notoriety or material harm to Company; (ii) gross negligence or willful
misconduct; (iii) conviction of fraud or theft; (v) a material breach of a
material provision of this Agreement by Employee, or (v) failure of Employee to
follow a written directive of the Chief Executive Bear or the Board of Directors
within

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.9.1
thirty (30) days after receiving such notice, provided that such directive is
reasonable in scope or is otherwise within the Chief Executive Bear’s or the
Board’s reasonable business judgment, and is reasonably within Employee’s
control; provided Employee does not cure said conduct or breach (to the extent
curable) within 30 days after the Chief Executive Bear or the Board of Directors
provides Employee with written notice of said conduct or breach. In the event of
termination for cause, the Employee will afforded an opportunity prior to the
actual date of termination to discuss the matter with the Company.
     (d) By the Employee with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean a material breach of a material provision of
this Agreement by Company, provided Company does not cure said breach within
thirty (30) days after Employee provides the Board of Directors with written
notice of the breach.
4.2 Impact of Termination.
     (a) Survival of Covenants. Upon termination of this Agreement, all rights
and obligations of the parties hereunder shall cease, except termination of
employment pursuant to Section 4 or otherwise shall not terminate or otherwise
affect the rights and obligations of the parties pursuant to Sections 5 through
13 hereof.
     (b) Severance. In the event during the Employment Period (i) the Company
terminates Employee’s employment without cause pursuant to Section 4.1 (c) or
(ii) the Employee terminates her employment for Good Reason pursuant to
Section 4.1(d), the Company shall continue her base salary for a period of
twelve (12) months from termination, such payments to be reduced by the amount
of any cash compensation from a subsequent employer during such period. The
Company shall also continue Employee’s Welfare Benefits for such period to the
extent permitted by the Company’s Welfare Benefit Plans. Employee shall accept
these payments in full discharge of all obligations of any kind which Company
has to her except obligations, if any, (i) for post-employment benefits
expressly provided under this Agreement and/or at law, (ii) to repurchase any
capital stock of Company owned by Employee; or (iii) for indemnification under
separate agreement by virtue of Employee’s status as a director/officer of the
Company. Employee shall also be eligible to receive a bonus with respect to the
year of termination as provided in Section 3(c).

5.   Except to the extent expressly provided herein, the Agreement remains in
full force and effect, in accordance with its terms.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.9.1
     IN WITNESS WHEREOF, the parties have executed this First Amendment
effective as of the date indicated above.

                      TERESA KROLL   BUILD-A-BEAR WORKSHOP, INC.
 
                   
By:
        /s/ Teresa Kroll   By:         /s/ Maxine Clark                        
     
 
       Teresa Kroll            Maxine Clark        
 
               Chief Executive Bear        

4